         Case 1:19-cv-07565-JGK Document 35 Filed 03/11/21 Page 1 of 1

DRAFT 1.18.2021

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
ELVIS PERALTA,

                         Plaintiff,
                                                   19-cv-7565 (JGK)
             - against –
                                                   ORDER
CITY OF NEW YORK, ET AL.,

                     Defendants.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     For the reasons stated at the conference on March 11, 2021,

the motion to dismiss is granted in part and denied in part.

The defendants’ answer is due March 26, 2021.           The parties

should submit a Rule 26(f) report by April 9, 2021.

     The matter is referred to the Magistrate Judge for

settlement.       The parties should submit a status letter to this

Court within 7 days after the conclusion of the settlement

effort before the Magistrate Judge.

     The Clerk is directed to close Dkt. No. 26.

     SO ORDERED.

Dated:       New York, New York
             March 11, 2021

                                          ____/s/ John G. Koeltl_______
                                                John G. Koeltl
                                          United States District Judge




                                      1
